Citation Nr: 1700900	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-32 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for PTSD.  However, in addition to PTSD, the record also shows a diagnosis of dysthymic disorder.  Therefore, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to recharacterize the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of three in-service incidents.  Specifically, he claims that, while on a temporary duty assignment to Blair Lakes Range in Alaska from March 1973 to August 1973, he witnessed a chainsaw cut into another service member's thigh and another man, with the last name Morris, lose two fingers.  He further alleges that, while stationed at McConnell Air Force Base (AFB) in Kansas in August or September of 1974, he discovered the body of another service member, with the last name Britt, who had committed suicide with a pistol.  The Board notes that the Veteran's service personnel records reflect that he was assigned to the 819th Civil Engineering Squadron and was stationed at McConnell AFB beginning in September 1973.  Furthermore, while such records do not document his temporary duty assignment in Alaska, his service treatment records reflect that he sought treatment at Blair Lakes Site in Alaska in May and June 1973.  

The AOJ initially determined in a December 2010 memorandum that the Veteran had not provided sufficient detail to corroborate his claimed stressors.  Thereafter, in a February 2011 statement, a fellow airman, R.E., reported that he served with the Veteran at McConnell AFB and, in August or September 1974,  he recalled the Veteran discovering the body of SSG Britt.  He further indicated that, following an investigation by the Air Force Office of Special Investigations, SSG Britt's death was ruled a suicide.

Thereafter, the AOJ attempted to verify such stressor with the Joint Service Records Research Center (JSRRC).  In August 2012, JSRRC indicated that the available September 1974 historical report submitted by the 819th Civil Engineering Squadron and casualty data was researched.  However, they were unable to document the death of and individual named Britt in Kansas assigned to the unit.   However, JSRRC indicated that, if a special investigation was conducted concerning this death, the AOJ may request additional information by writing to the Office of Special Investigations at 27130 Telegraph Road, Quantico, VA, 22134.

However, to date, it does not appear that the AOJ requested additional information from the Office of Special Investigations.  Furthermore, it appears that JSRRC was only requested to verify SSG Britt's suicide for the month of September 1974 when R.E. and the Veteran have indicated that such may have occurred in August 1974.  Therefore, such should be accomplished on remand.  

Furthermore, the Board notes that, while the record reflects a diagnosis of PTSD rendered by the Veteran's private psychiatrist, Dr. Hoeper, based on his claimed stressors, he has not yet been provided a VA examination to determine the etiology of such disorder as the AOJ had determined that such stressors had not been verified.  However, the Board notes that the Veteran has been diagnosed with dysthymic disorder and he has also claimed that, while serving in Alaska, he experienced loneliness, isolation, and depression as such was an isolated area where they received their supplies by helicopter.  He further indicated that seeing daylight for an extended period of time was traumatic for him.  Therefore, the Board finds that the Veteran should be afforded a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.
 
Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained, to include updated treatment records from Dr. Hoeper.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal, to include updated treatment records from Dr. Hoeper.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Contact JSRRC in an effort to verify the suicide of SSG Britt, assigned to at McConnell AFB with the 819th Civil Engineering Squadron, in August 1974.  All efforts and responses should be documented.

If JSRRC is unable to verify such stressor, the AOJ should contact the Office of Special Investigations at 27130 Telegraph Road, Quantico, VA, 22134, in an effort to verify the suicide of SSG Britt, assigned to at McConnell AFB with the 819th Civil Engineering Squadron, in August 1974 or September 1974.  All efforts and responses should be documented.

3. After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  In this regard, while the DSM-5 is being used in clinical settings, for cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis must be in accordance with the DSM-IV).  The examiner should reconcile any diagnoses made with Dr. Hoeper's diagnoses of PTSD and dysthymic disorder.

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should consult the claims file in order to determine whether the Veteran's claimed stressor involving discovering SSG Britt's body has been verified by the AOJ.  The examiner is advised that the claimed stressors regarding witnessing a chainsaw cut into another service member's thigh and another man lose two fingers in Alaska have not been verified.

(C)  For each For each currently diagnosed acquired psychiatric disorder other than PTSD, to include dysthymic disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his temporary duty in Alaska where he states that he experienced loneliness, isolation, and depression as such was an isolated area where they received their supplies by helicopter.  He further indicated that seeing daylight for an extended period of time was traumatic for him.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 C.F.R. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

